 
Exhibit 10.1


Form of Grant
 
 
EV Energy Partners, L.P.
 
Long-Term Incentive Plan
 
Grant of Incentive Units
 
Grantee                                
 
Grant Date                             
 
1.
Grant of Incentive Units.  EV Management, LLC (the “Company”) hereby grants to
you ____ Incentive Units under the EV Energy Partners, L.P. Long-Term Incentive
Plan (the “Plan”) on the terms and conditions set forth herein and in the Plan,
which is incorporated herein by reference as a part of this Agreement. Each
Incentive Unit is comprised of three Units which shall be earned and vest as set
forth below. The Incentive Units granted hereunder expire five years from the
date of grant.

 
2.
Earning and Vesting of Units. Subject to the terms of this Grant, you shall be
entitled to receive Units or a cash payment in lieu of Units upon each Incentive
Unit vesting and being earned as provided herein.

 
 
a.    Units Earned. Except as otherwise provided in Paragraph 3 below, the
Incentive Units granted hereunder shall be earned as follows (with such Units
being earned under each Tranche only upon the first occurrence of the
achievement of the relevant closing price threshold):

 
 
Tranche A: For each Incentive Unit granted, a Unit is earned if trading in the
Units on the Nasdaq Global Market or such other national securities exchange on
which the Units are then trading closes at greater than $20 per Unit for three
consecutive days; and

 
 
Tranche B: For each Incentive Unit granted, an additional Unit is earned if
trading in the Units on the Nasdaq Global Market or such other national
securities exchange on which the Units are then trading closes at greater than
$30 per Unit for three consecutive days; and

 
 
Tranche C: For each Incentive Unit granted, an additional Unit is earned if
trading in the Units on the Nasdaq Global Market or such other national
securities exchange on which the Units are then trading closes at greater than
$40 per Unit for three consecutive days.

 
 
b.    Units Vested.  Except as otherwise provided in Paragraph 3 below, the
Incentive Units granted hereunder shall vest as follows:

 
Vesting Date
Cumulative
Vested
Percentage
                                    
January 15, 20__
25
%        
January 15, 20__
50
%        
January 15, 20__
75
%        
January 15, 20__
100
%        



 
c.
Phantom Units.  Subject to Paragraph 3, to the extent any Incentive Unit vests
and then is earned as set forth in paragraph 3.a above, you are deemed to have a
vested Phantom Unit until the next Designated Vesting Date whereupon such vested
Phantom Unit shall be automatically converted into a Unit. To the extent any
Incentive Unit is earned prior to vesting, you are deemed to have a Phantom Unit
until such Incentive Unit vests whereupon such Phantom Unit shall be
automatically converted into a Unit.

 
 
d.
Forfeiture of Incentive Units Not Earned. To the extent Incentive Units are not
earned under Tranche A, Tranche B, or Tranche C as set forth in paragraph (a)
within the five year term of this Agreement, such unearned Units will be
forfeited even if they have vested at the end of such five year term.

 

--------------------------------------------------------------------------------


 
 
3.
Events Occurring Prior to Regular Vesting.

 
 
a.
Death or Disability.  If your employment with the Company terminates as a result
of your death or a Disability, all Incentive Units then held by you that have
been earned shall automatically become fully vested on the Designated Vesting
Date that coincides with or immediately follows such termination and will be
paid in accordance with Paragraph 4. All Incentive Units then held by you but
which have not been earned as of your date of death or Disability shall be
forfeited. Except as otherwise provided by the Committee, you shall be
considered to have a “Disability” during the period in which you are unable, by
reason of a medically determinable physical or mental impairment, to engage in
any substantial gainful activity, which condition, in the opinion of a physician
selected by the Committee, is expected to have a duration of not less than 120
days.

 
 
b.
Termination by the Company other than for Cause.  If your employment is
terminated by the Company for any reason other than “Cause,” as determined by
the Company in accordance with its employment policies, all Incentive Units then
held by you and earned shall automatically become fully vested on the Designated
Vesting Date that coincides with or immediately follows such termination. All
Incentive Units then held by you but not earned shall be forfeited.

 
 
c.
Other Terminations.  Except as provided in Paragraph 2 hereof, if you terminate
from the Company for any reason other than as provided in Paragraphs 3.a and
3.b above, all Incentive Units then held by you that are either unvested or
unearned shall automatically be forfeited without payment upon such termination.

 
 
d.
Change of Control.  All outstanding Incentive Units held by you shall become
fully vested upon a Change of Control. If the price per Unit in the Change of
Control is greater than $20, the Units shall be considered earned on the closing
date at level A, B or C, depending on the price. All Unites that are vested and
earned as of the date of closing shall be paid to you on such closing date. If
the price per Unit in the Change of Control is below $20, the Incentive Units
are not considered earned and you will not receive Units in the Change of
Control transaction. For purposes of determining the price per Unit received in
the Change of Control, where the consideration received is other than cash, its
value shall be determined in good faith by the Board of Directors of the
Company.

 
 
e.
Phantom Units.  Notwithstanding anything to the contrary in this Paragraph 3,
all vested Phantom Units held by you upon a termination from employment for any
reason shall not be forfeited and on the next Designated Vesting Date shall
automatically convert into the corresponding number of Units.

 
For purposes of this Paragraph 3, “employment with the Company” shall include
being an employee of or a consultant to the Company or an Affiliate.
 
4.
Payment. As soon as administratively practicable after any Designated Vesting
Date you shall be entitled to receive the applicable number of Units to which
you may be entitled as set forth in Paragraph 2 above; provided, however, the
Company has the right in its sole discretion, to pay you an amount of cash equal
to the Fair Market Value of the Units on the day immediately preceding the
vesting date (the “Cash-Out Price”) in lieu of issuing such Units to you (the
“Cash-Out Right”).  In the event the Company elects to exercise its Cash-Out
right with respect to any of the Incentive Units upon vesting, it shall notify
you of its intent to do so within five business days prior to the applicable
vesting date and shall pay the Cash-Out Price (less any amounts required by the
Company or an Affiliate to meet withholding obligations under applicable law) to
you within five business days following such vesting date.

 
5.
Limitations Upon Transfer. All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process.  Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

 
6.
Restrictions.  By accepting this grant, you agree that any Units or Phantom
Units which you may acquire pursuant to this award will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws. You also agree that (i) the certificates
representing the Units acquired under this award may bear such legend or legends
as the Committee deems appropriate in order to assure compliance with applicable
securities laws, (ii) the Company may refuse to register the transfer of the
Units acquired under this award on the transfer records of the Partnership if
such proposed transfer would in the opinion of counsel satisfactory to the
Partnership constitute a violation of any applicable securities law, and
(iii) the Partnership may give related instructions to its transfer agent, if
any, to stop registration of the transfer of the Units to be acquired under this
award.

 

--------------------------------------------------------------------------------


 
7.
Withholding of Tax.  To the extent that the grant, earning, vesting or payment
of an Incentive Unit results in the receipt of compensation by you with respect
to which the Company or an Affiliate has a tax withholding obligation pursuant
to applicable law, unless other arrangements have been made by you that are
acceptable to the Company or such Affiliate, you shall deliver to the Company or
the Affiliate such amount of money as the Company or the Affiliate may require
to meet its withholding obligations under such applicable law.  No issuance of
an unrestricted Unit shall be made pursuant to this Agreement until you have
paid or made arrangements approved by the Company or the Affiliate to satisfy in
full the applicable tax withholding requirements of the Company or Affiliate
with respect to such event. You may elect to satisfy in advance any anticipated
tax payments in connection with this Grant by authorizing the Company to
withhold from the Units otherwise to be delivered pursuant to the Award, a
number of Units having a Fair Market Value, determined as of the Designated
Vesting Date, equal to or less than such anticipated tax payments. To the extent
any Incentive Unit vests and then is earned as set forth in paragraph 3.a above,
and you are deemed to have a vested Phantom Unit, you may elect to satisfy in
advance any anticipated tax payment by authorizing the Company to withhold from
the Phantom Units otherwise attributable to you, a number of Phantom Units
having a Fair Market Value determined as of the date such Phantom Units are
earned, equal to or less than such anticipated tax payments, and to pay such
amount to you.

 
8.
Change of Control.  Change of Control means (i) a merger of the Partnership in
which the Partnership is not the surviving entity, (ii) upon the sale of all or
substantially all of the assets of the Partnership and its consolidated
subsidiaries (taken as one entity) in one transaction or a series of related
transactions; (iii) a corporation, person, or group acting in concert (other
than the Company, or any savings, pension, or other benefit  for the benefit of
employees of the Company, or the subsidiaries thereof) (a “Person”) as described
in Section 14(d)(2) of the Securities Exchange Act of 1934, as amended  (the
“Exchange Act”), other than the current beneficial owners (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of and equity interest in the
profits and losses of EnerVest Management Partners, Ltd., a Texas limited
partnership, acquires, directly or indirectly, beneficial ownership (within the
meaning of such Rule 13d-3) of more than 50% of the equity interests in the
Company then entitled to vote generally in the election of the Board of
Directors; or (iv) the withdrawal, removal or resignation of the Company as the
general partner of EV Energy GP. L.P., a Delaware limited partnership, or the
withdrawal, removal or resignation of EV Energy GP, L.P. as the general partner
of EV Energy Partners, L.P., a Delaware limited partnership.

 
9.
Designated Vesting Dates.  For purposes of this Agreement the “Designated
Vesting Dates” shall be each January 15th as set forth in Paragraph 2.b.

 
10.
Rights as Unitholder.  You, or your executor, administrator, heirs, or legatees
shall have the right to vote and receive distributions on Units and all the
other privileges of a unitholder of the Partnership only from the date of
issuance of a Unit certificate in your name.

 
11.
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and upon any person lawfully
claiming under you.

 
12.
Modifications.  Except as provided below, any modification of this Agreement
shall be effective only if it is in writing and signed by both you and an
authorized officer of the Company.  Notwithstanding anything in the Plan or this
Agreement to the contrary, (a) if the Committee determines that the terms of
this grant do not, in whole or in part, satisfy the requirements of new Section
409A of the Internal Revenue Code, the Committee, in its sole discretion, may
unilaterally modify this Agreement in such manner as it deems appropriate to
comply with such section and any regulations or guidance issued thereunder, and
(b) the Committee, in its sole discretion, may unilaterally modify this
Agreement in any manner that does not materially reduce your benefit.

 
13.
Plan Governs.  Notwithstanding anything in this Agreement to the contrary, the
terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by you from the office of the Secretary of the Company.
Except where the context clearly implies or indicates the contrary, capitalized
words used herein are as defined in the Plan.

 
14.
Governing Law.  This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

 



  EV Management, LLC          
By:
           Name:      Title:           




--------------------------------------------------------------------------------


 